UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 08-2113


MARILEIA PODAVIN,

                  Plaintiff - Appellant,

             v.

GREG COLLETT, District Director, U.S. Citizenship and
Immigration   Services,    Baltimore,   Maryland;   ALEJANDRO
MAYORKAS,   Director,   U.S.   Citizenship  and   Immigration
Services, Washington, DC,

                  Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.    Deborah K. Chasanow, District Judge.
(8:07-cv-01898-DKC)


Submitted:    October 7, 2009                 Decided:   October 21, 2009


Before WILKINSON, MICHAEL, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Carl W. Hampe, Jennifer Ancona Semko, Eric J. Rahn, BAKER &
MCKENZIE, LLP, Washington, D.C., for Appellant. Michael F.
Hertz, Deputy Assistant Attorney General, Elizabeth J. Stevens,
Assistant Director, Gisela A. Westwater, OFFICE OF IMMIGRATION
LITIGATION, Washington, D.C., for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Marileia   Podavin       appeals   the   district    court’s    order

granting the defendants’ motion to dismiss her complaint for

declaratory and mandamus relief.                We have reviewed the record

and find no reversible error.                Accordingly, we affirm for the

reasons stated by the district court.                 Podavin v. Caterisano,

No. 8:07-cv-01898-DKC (D. Md. Aug. 12, 2008).                  We dispense with

oral   argument   because       the    facts    and   legal    contentions     are

adequately    presented    in    the     materials    before     the   court   and

argument would not aid the decisional process.

                                                                        AFFIRMED




                                         2